NO. 12-20-00160-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

LOUIS DEWAYNE SHEPHERD,                                §       APPEAL FROM THE 241ST
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Louis Dewayne Shepherd appeals the trial court’s order revoking his community
supervision. In one issue, he contends the trial court erred by imposing unconstitutional court
costs. We modify and affirm as modified.
                                               BACKGROUND
       On November 8, 2018, Appellant was indicted for the second-degree felony offense of
aggravated assault with a deadly weapon. 1 Appellant entered into a plea agreement with the
State wherein he would plead “guilty” to the indictment in exchange for the State’s
recommendation of eight years deferred adjudication community supervision.           At the plea
hearing, the trial court accepted Appellant’s plea of “guilty” and followed the State’s punishment
recommendation, placing Appellant on eight years deferred adjudication community supervision
with certain terms and conditions.
       On March 30, 2020, the State filed a motion to adjudicate Appellant’s guilt, alleging that
Appellant violated his community supervision by possessing and using cocaine and marijuana.
At the hearing on the motion to adjudicate guilt, Appellant entered pleas of “true” to the
allegations that he possessed and used cocaine and marijuana in violation of the terms and
conditions of his community supervision. The trial court granted the State’s motion, proceeded

       1
           See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2019).
to find Appellant “guilty,” and sentenced him to imprisonment for eleven years. This appeal
followed.


                                              TIME PAYMENT FEE
         In his sole issue, Appellant argues the trial court erred in assessing a “time payment” fee
previously authorized by Section 133.103 of the Texas Local Government Code. Although the
State acknowledges that it has conceded error on this issue in previous appeals, it reconsidered
its position on the “time payment” fee and no longer concedes error.
Discussion
         Several intermediate appellate courts, including this Court, have held subsections (b) and
(d) of Section 133.03 unconstitutional. See, e.g., Irvin v. State, No. 12-19-00347-CR, 2020 WL
5406276, at *7 (Tex. App—Tyler Sept. 9, 2020, pet. filed) (mem. op., not designated for
publication); Ovalle v. State, 592 S.W.3d 615, 618 n.1 (Tex. App.—Dallas 2020, pet. filed);
Simmons v. State, 590 S.W.3d 702, 712 (Tex. App.—Waco 2019, pet. filed); Johnson v. State,
573 S.W.3d 328, 340 (Tex. App.—Houston [14th Dist.] 2019, pet. filed). However, the court of
criminal appeals recently held that the pendency of an appeal stops the clock for the purposes of
the time payment fee. Dulin v. State, Nos. PD-0856-19, PD-0857-19, 2021 WL 1202400, at *4
(Tex. Crim. App. March 31, 2021).
         In this case, the judgment adjudicating guilt reflects that the trial court assessed $254 in
court costs. The judgment includes a document entitled “Order to Withdraw Funds,” which
states that Appellant incurred court costs, fees, fines, and/or restitution in the amount of $254.
The bill of costs itemizes the court costs imposed, which total $254 with $254 outstanding. The
bill of costs includes a $25.00 “time payment” fee and a paragraph stating that a $25.00 fee will
be assessed if any part of a fine, court costs, or restitution is paid on or after the 31st day after the
judgment assessing the court costs is entered. 2 See TEX. LOC. GOV’T CODE ANN. § 133.103(c),

         2
             The Texas Legislature passed legislation, effective January 1, 2020, that transfers Texas Local
Government Code, Section 133.103 to Texas Code of Criminal Procedure, Article 102.030 and revises the statute to
provide that all of the fees collected under the section are “to be used for the purpose of improving the collection of
outstanding court costs, fines, reimbursement fees, or restitution or improving the efficiency of the administration of
justice in the county or municipality.” See Act of May 23, 2019, 86th Leg., R.S., S.B. 346, § 2.54, 2019 Tex. Sess.
Law Serv. Ch. 1352. The changes apply only to a cost, fee, or fine assessed on a conviction for an offense
committed on or after the effective date of the Act. Id. § 5.01. Because the offense in this case was committed before
January 1, 2020, the former law applies. See Ovalle v. State, 592 S.W.3d 615, 617 n.1 (Tex. App.–Dallas 2020, pet.
filed).




                                                          2
redesignated as TEX. CODE CRIM. PROC. ANN. art. 102.030 (West Supp. 2020) (treasurer shall
deposit ten percent of fees collected under this section in general fund of county or municipality
for purpose of improving efficiency of administration of justice in county or municipality).
         Because the pendency of an appeal suspends the running of the clock for purposes of the
time payment fee, the assessment of the fee in Appellant’s case is premature. See Dulin, 2021
WL 1202400, at *4. As a result, the fee should be struck in its entirety, without prejudice to it
being assessed later if, more than thirty days after the issuance of our mandate, Appellant fails to
completely pay any fine, court costs, or restitution that he owes. 3 Id. We sustain Appellant’s
sole issue. Accordingly, we modify the trial court’s judgment and order to withdraw funds to
delete the time payment fee. See Ovalle, 592 S.W.3d at 618.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment and order
to withdraw funds by deleting the time payment fee, without prejudice to it being assessed later
if, more than thirty days after the issuance of our mandate, Appellant fails to completely pay any
fine, court costs, or restitution that he owes. We affirm the judgment as modified.
                                                                           BRIAN HOYLE
                                                                              Justice
Opinion delivered April 14, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         3
            The United States Supreme Court and the Texas Court of Criminal Appeals have recognized the
desirability of avoiding the adjudication of constitutional issues when at all possible. Clinton v. Jones, 520 U.S.
681, 690, 117 S. Ct. 1636, 1642, 137 L. Ed. 2d 945 (1997); Pena v. State, 191 S.W.3d 133, 136 (Tex. Crim. App.
2006). Whether the time payment fee will be imposed at a later date is purely speculative because Appellant could
avoid the statutory conditions for imposing the fee by satisfying his monetary obligations to the court in a timely
manner. Further, there is an available statutory remedy to challenge the time payment fee if it is ever imposed. See
TEX. CODE CRIM. PROC. ANN. art. 103.008(a) (West 2018); see also Dulin, 2021 WL 1202400, at *4 n.29.




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 14, 2021


                                         NO. 12-20-00160-CR


                                 LOUIS DEWAYNE SHEPHERD,
                                          Appellant
                                             V.
                                   THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1622-18)

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below and the order to withdraw funds be modified by deleting the time payment
fee, without prejudice to it being assessed later if, more than thirty days after the issuance of our
mandate, Appellant fails to completely pay any fine, court costs, or restitution that he owes; in all
other respects the judgment of the trial court is affirmed; and that this decision be certified to the
court below for observance.
                     Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.